The complaint stated a case for revocation or modification of the certificate therein designated. Cincinnati Traction Co. v.Public Utilities Commission, 113 Ohio St. 668, 150 N.E. 308. The complainant therefore was entitled to be heard in support thereof. The order of the Public Utilities Commission of Ohio striking the complaint from its files is reversed, and the cause remanded to the *Page 227 
Public Utilities Commission for hearing upon the complaint and for an order in accordance to law.
Order reversed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur.